Citation Nr: 1731754	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-06 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for stroke residuals, to include as due to herbicide exposure and/or aggravated by posttraumatic stress disorder (PTSD), for purposes of accrued benefits and substitution.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or aggravated by PTSD, for purposes of accrued benefits and substitution.

3.  Entitlement to special monthly compensation based on housebound status for purposes of accrued benefits and substitution, for the period prior to November 9, 2009.

4.  Entitlement to special monthly compensation based on the need for aid and attendance for purposes of accrued benefits and substitution.

ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from May 1968 to March 1969, including service in the Republic of Vietnam.  He was awarded the Combat Action Ribbon, the Vietnam Service Medal with one star, the Purple Heart, the Vietnam Campaign Medal with device, the Good Conduct Medal, and the Vietnamese Cross of Gallantry with palm.  The Veteran died in April 2010.  The appellant is his surviving spouse and has been accepted as a substitute claimant.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A timely Notice of Disagreement (NOD), received in November 2007.  A Statement of the Case (SOC) was issued in February 2009 by the RO in Atlanta, Georgia.  A timely VA Form 9 was received in February 2009.  A Supplemental Statement of the Case (SSOC) was issued in April 2012.  The Board remanded this matter in May 2014 for additional development.  A second SSOC was issued in February 2017.

The Board notes that entitlement to special monthly compensation based on housebound criteria being met was granted in a February 2017 rating decision, effective November 9, 2009.  Thus, the issue before the Board is entitlement to special monthly compensation based on housebound status prior to November 9, 2009.

A review of the record shows that the RO has substantially complied with all remand instructions.  The appellant has not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era.

2.  A stroke, or residuals thereof, was not incurred in or caused by the Veteran's active service, to include exposure to herbicide agents, and it was not caused or aggravated by service-connected posttraumatic stress disorder.

3.  Hypertension was not incurred in or caused by the Veteran's active service, to include exposure to herbicide agents, was not manifest to a compensable degree within one year after discharge from service,; and it was not caused or aggravated by service-connected posttraumatic stress disorder.

4.  The Veteran was not in receipt of a 100 percent disability rating for one disability with additional service-connected disability or disabilities ratable as 60 percent or more for the period prior to November 9, 2009.

5.  The Veteran was not in need of regular aid and attendance by reasons of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for stroke residuals have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for special monthly compensation based on housebound status, for the period prior to November 9, 2009, have not been met.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350 (2016).

4.  The criteria for special monthly compensation based on the need for regular aid and attendance of another person have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



	(CONTINUED ON NEXT PAGE)





II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted to any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including hypertension, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The Board notes that stroke, stroke residuals, and hypertension are not chronic diseases for purposes of 38 C.F.R. § 3.307(a)(3).  See 38 C.F.R. § 3.309a.

	C.  Herbicide Agent Exposure

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.

VA's Secretary has determined that there is no positive association between exposure to herbicide agents and any other conditions for which he has not specifically determined a presumption of service connection is warranted.  See Health Outcomes Not Associated with Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

The diseases listed at 38 C.F.R. 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

	D.  Special Monthly Compensation

Special monthly compensation is payable at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliance which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352.

Special monthly compensation is also payable at a specified rate if the veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or is permanently housebound.  Factual housebound, the second basis for this level of SMC, also requires a single disability rated totally (100 percent) disabling.  The veteran will be found to be permanently housebound if, due to his or her service-connected disabilities he or she is confined to his or her home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).


III.  Analysis

	A.  Evidence

The Veteran's September 1969 separation examination report is of record.  The only items noted on examination were tinea, scars, and a slight swelling of the left ankle.  The examination was normal for all other body systems, including the heart and vascular system.  The Veteran did not report stroke or hypertension symptoms.

The Veteran experienced a stroke in 1988 and suffered from stroke residuals for the remainder of his life.  A February 1998 letter from a private neurologist states that the Veteran was diagnosed with status post acute right cerebral vascular lesion, probably an ischemic stroke, in 1988.  The Veteran experienced residual left spastic hemiparesis with practically no use of the left upper extremity and walked with a left leg brace.  The neurologist stated that it was a permanent neurologic deficit.
A May 2006 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance report is of record.  The Veteran traveled to the place of examination by car and was not accompanied by anyone to the examination.  The Veteran was not hospitalized.  The Veteran walked with a limp and used a brace on the left leg.  There was decreased movement of the left upper extremity; and there were limitations of use of the left upper and lower extremities.  Weakness of the left lower extremity was noted, which required a brace for support.  There was no flexion in the left knee.  It was noted that the Veteran was unemployed since December 1998 and had been unable to sustain and maintain employment for years.  It was noted that the Veteran had two years of college education and had no education or training since he became too disabled to work.

The Veteran was afforded a VA examination in October 2006.  He reported that he had been diagnosed with hypertension after his stroke in 1988.  The VA examiner diagnosed the Veteran with essential hypertension and noted that he was first diagnosed in 1988.  The VA examiner stated that it was unrelated to diabetes mellitus because there was no evidence that the Veteran had diabetes mellitus.

A March 2007 Mental Disorder VA examination report notes that the Veteran reported running errands, being able to drive a car short distances, and helping with chores around the house.  The VA examiner stated that the Veteran was competent for VA purposes and could handle funds on his own behalf.  The VA examiner noted that the Veteran had significant difficulty performing work due to his stroke.  However, the Veteran's PTSD symptoms were not responsible for his inability to work.  The Veteran was alert and oriented to person, place, time, and situation.  A GAF score of 65 was assigned.

An October 2007 clinical note states that the Veteran experienced a hypertensive intercerebral bleed in 1988, which resulted in dense left hemiparesis.  The Veteran was noted to wear a brace on his left ankle and walk with a cane.

The May 2008 NOD states that the Veteran was unable to use the left side of his body due to a stroke, suffered from PTSD, and must wear a brace to assist with daily functions.  It was also contended that the Veteran was disoriented as to time and place, and experienced memory loss for the names of close relatives.  Panic attacks and inappropriate behavior were reported.  It was further contended that the Veteran had little to no ability to perform daily activities without the use of the left side of his body, including personal hygiene.  Thus, the Veteran's disabilities made it impossible not to be permanently confined to the home or immediate area.

A June 2009 Mental Disorder VA examination report notes that the Veteran was able to maintain minimal personal hygiene, had no problems performing activities of daily living, and was capable of managing his financial affairs.  The Veteran reported that, since his 1988 stroke, he has, at times, been unable to think of a word or has used the wrong word.  Clinical observation revealed that the Veteran was oriented to person, time, and place, and did not have inappropriate behavior.  The appellant accompanied the Veteran to the examination.

A June 2009 Joints VA examination report notes that the Veteran reported joint pain, but he tried not to let the pain limit his activities.

Numerous private clinical notes, including those from November 2009 and January 2010, document that the Veteran attended medical appointments at offices.  A January 2010 note indicates that family members were present at least one of the appointments.

An April 2016 VA medical opinion is of record.  The VA physician opined that it was less likely than not that the Veteran's hypertension was caused by an event in service, to include herbicide exposure because there is insufficient evidence documenting a diagnosis and treatment of hypertension during service.  The VA physician opined that it was less likely than not that the Veteran's stroke residuals were caused by an event in service because a history of stroke in 1988 was noted after service.  

A May 2016 response from the Social Security Administration National Records Center states that the Veteran's medical records did not exist and further efforts to obtain them would be futile because the medical records had been destroyed.

A February 2017 medical opinion from a VA physician and a VA psychologist is of record.  The claims file was reviewed.  The VA examiners opined that it was less likely than not that the Veteran's hypertension was related to any in-service event.  They noted that 29 to 31 percent of adults in the United States have hypertension and explained the common contributing factors, including advanced age, race, obesity, family history, high-sodium diet, excessive alcohol consumption, and physical inactivity.  Well-established indirect causes of hypertension included kidney problems, thyroid problems, adrenal gland tumors, sleep apnea, certain medications, and illicit drug use.  It was noted that hypertension is not listed in the VA regulations as a presumptive disability with regard to exposure to Agent Orange.  It was noted that the Veteran was not diagnosed with hypertension until 1988, 20 years after separation from service, and that it was not related in any way to diabetes.  There was no evidence of any exposure or activity that would have caused or produced a delayed onset of hypertension.  Rather, the VA examiners opined that the Veteran more likely developed hypertension due to common factors.

The VA examiners opined that it was less likely than not that the Veteran's PTSD aggravated his hypertension.  PTSD is not typically considered one of the contributing factors of hypertension, a well-defined disorder.  The Veteran's PTSD was documented as mild; and there was no history or evidence of more severe symptomatology preceding the Veteran's 1988 stroke.  It was conceded that, in extreme cases, severe emotional factors could influence blood pressure transiently.  However, there was no reliable medical study to the knowledge of the VA examiners that would demonstrate that the mild PTSD experienced by the Veteran, without frequent panic attacks, severe agitation, or significant, persistent anxiety to the degree that would interfere with social and occupational activities, would have any appreciable influence on his overall chronic blood pressure control.

The VA examiners opined that it was less likely than not that the Veteran's stroke or stroke residuals were related to any in-service event.  It was noted that the Veteran's 1988 stroke was related to his hypertension as a risk factor.  The VA examiners also stated that VA regulations do not include stroke as a medical disorder to which presumptive service connection is warranted due to Agent Orange exposure.  The VA examiners explained that, based on a review of the record, there is no evidence that there were any extraordinary, confounding, or contributory illness from the Veteran's military service that would have any effect on a stroke 20 years after separation from service.  Rather, the VA examiners opined that the Veteran acquired his stroke in the usual manner, as he did his hypertension.

The VA examiners opined that it was less likely than not that the Veteran's PTSD aggravated his stroke or stroke residuals beyond the normal progress of the disorder.  They explained that a stroke is known as a cerebrovascular accident, which occurs when the blood supply to the brain is interrupted or reduced.  This deprives the brain of oxygen and nutrients, which can kill brain cells.  An ischemic stroke is caused by a blocked artery and a hemorrhagic stroke is caused by the leaking or bursting of a blood vessel.  There are many contributing variables, with the most common being hypertension, being a male, race, being of advanced age, smoking, having elevated cholesterol, and genetic factors.  The examiners explained that these factors are the most conspicuous, probable, and likely causes of the Veteran's stroke.  Stroke residuals are the direct result of the precipitating stroke and would not be altered after the fact by PTSD or any other mood-related disorder.  It was explained that PTSD would not have an impact on medically-recognized risk factors for a stroke, and likewise would not have an impact on residuals after a stroke because residuals are defined by the deficit caused by cellular death of cerebral cells responsible for sensory or motor function within the brain.  It was explained that, after a certain period of blood flow and oxygen deprivation, cell death and necrosis of brain tissue occurs, and afterwards the residual deficits are usually permanent.  The only impact that PTSD would have on a stroke would be by changing the risk factors or by contributing to the original stroke.  However, the examiners noted that there was no evidence that this occurred because PTSD would not alter the risk factors for stroke, including any impact on blood pressure or hypertension.  Thus, the VA examiners opined that PTSD did not cause, contribute to, worsen, or aggravate either the initial stroke or its chronic residuals, including left-sided hemiparesis.  The VA examiners provided citations of the medical literature relied upon to provide these opinions.

	B.  Analysis

The Veteran served in the Republic of Vietnam during the Vietnam era.  Thus, the Veteran is presumed to have been exposed to the herbicide agent known as Agent Orange as a result of his active service.  38 C.F.R. § 3.307(a)(6)(iii).

The Board notes the appellant's contentions regarding the etiologies of the Veteran's stroke, stroke residuals, and hypertension.  However, the appellant is not competent to render a medical opinion regarding the etiology of the Veteran's stroke, stroke residuals, or hypertension.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994) (laypersons are generally not competent to offer evidence that requires medical knowledge; but they may provide competent testimony as to visible symptoms and manifestations of a disorder).  Thus, these opinions are afforded no probative weight. 


i.  Entitlement to service connection for stroke residuals for purposes of accrued benefits and substitution

The Board has considered all possible theories of entitlement and finds that service connection for stroke residuals is not warranted.

Presumptive service connection based on exposure to Agent Orange is not warranted for stroke residuals because stroke or stroke residuals is not listed in 38 C.F.R. § 3.309(e).  See also 38 C.F.R. § 3.307(a)(6).  There is also no evidence that exposure to Agent Orange caused the Veteran to experience a stroke.

The Veteran experienced a stroke in 1988.  It is undisputed that the stroke did not occur before 1988.  There is no evidence that an event, injury, or disease occurred in service that had any effect on the Veteran's stroke or stroke residuals.

With respect to direct service connection, the February 2017 VA examiners stated that there was no evidence that there was any in-service event, injury, or disease, including exposure to Agent Orange, which would have had any effect on a stroke that occurred nearly 20 years after separation from service.  The Board finds that this well-reasoned opinion is entitled to great probative weight.

Stroke or stroke residuals are not listed in 38 C.F.R. § 3.309(a) as a chronic disease which shall be service connected if it manifested to a compensable degree within one year of separation from service.  Regardless, the Veteran did not experience a stroke until nearly 20 years after separation from service.

The February 2017 VA examiners explained that it was less likely than not that the Veteran's service-connected PTSD caused, contributed to, worsened, or aggravated beyond the normal progression the Veteran's 1988 stroke or stroke residuals.  The Board finds that this well-reasoned opinion is entitled to great probative weight.

For the foregoing reasons and bases, entitlement to service connection for stroke residuals must be denied.

ii.  Entitlement to service connection for hypertension for purposes of accrued benefits and substitution

The Board has considered all possible theories of entitlement and finds that service connection for hypertension is not warranted.

Presumptive service connection based on exposure to Agent Orange is not warranted for hypertension because it is not listed in 38 C.F.R. 3.309(e).  There is also no evidence that exposure to Agent Orange caused the Veteran to develop hypertension.

The Veteran was diagnosed with hypertension in 1988.  It is undisputed that the Veteran did not have hypertension, or symptoms thereof, during his active service.  

The February 2017 VA examiners opined that it was less likely than not that the Veteran's hypertension was caused by an in-service event, injury, or disease, or was incurred in service, to include exposure to herbicide agents.  The Board finds that this well-reasoned opinion is entitled to great probative weight.

Hypertension is listed in 38 C.F.R. § 3.309(a) as a chronic disease which shall be service connected if it manifested to a compensable degree within one year of separation from service.  The weight of the evidence does not demonstrate that hypertension had its onset in service or was manifest to a compensable degree within one year after discharge for service.  The evidence shows that the Veteran was not diagnosed with hypertension until nearly 20 years after separation from service.

The February 2017 VA examiners opined that it was less likely than not that the Veteran's PTSD aggravated his hypertension, including because there was no reliable medical study that would demonstrate that mild PTSD, as experienced by the Veteran, would have any appreciable influence on his overall chronic blood pressure control.  The Board finds that this well-reasoned medical opinion is entitled to great probative weight.

For the foregoing reasons and bases, entitlement to service connection for hypertension must be denied.

iii.  Entitlement to special monthly compensation based on housebound status, prior to November 9, 2009, for purposes of accrued benefits and substitution

From March 13, 2006, to November 9, 2009, the Veteran's combined disability evaluation was 60 percent.  From November 9, 2009, to his death, the Veteran's combined disability rating was 100 percent.  From March 13, 2006, to his death, the Veteran was rated at 30 percent for a shrapnel wound of the left ankle, 30 percent for PTSD, 20 percent for arthritis, 0 percent for shell fragment wounds, and 0 percent for tinea.  From November 9, 2009, to his death, the Veteran was rated at 100 percent for lung cancer.

In a February 2017 rating decision, entitlement to special monthly compensation based on housebound status was granted effective November 9, 2009, because the Veteran met the criteria for statutory housebound benefits.  

The Board finds that, because the Veteran did not have one service-connected disability rated at 100 percent disabling prior to November 9, 2009, the criteria for statutory housebound benefits have not been met for that period.  The appellant does not contend otherwise.  

Thus, entitlement to special monthly compensation based on housebound status, prior to November 9, 2009, must be denied.

iv.  Entitlement to special monthly compensation based on the need for aid and attendance for purposes of accrued benefits and substitution

The weight of the evidence does not demonstrate that the Veteran was blind, bedridden, incompetent, unable to dress and undress, walk unassisted, attend to the wants of nature and keep himself clean, leave his home unattended, or was physically and mentally unable to protect himself in his daily environment as a result of his service-connected disabilities.  Rather, as noted above, the Veteran reported in March 2007 that he was able to run errands, drive a car for short distances, and assist with household chores.

In a statement received in December 2010, the appellant requested consideration of whether the Veteran needed aid and attendance prior to his death.  However, this statement does not include any specific contentions regarding what the Veteran was unable to do, which would require aid and attendance.

Thus, entitlement to special monthly compensation based on the need for aid and attendance must be denied.


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for stroke residuals for purposes of accrued benefits and substitution is denied.

Entitlement to service connection for hypertension for purposes of accrued benefits and substitution is denied.

Entitlement to special monthly compensation based on housebound status for purposes of accrued benefits and substitution prior to November 9, 2009, is denied.

Entitlement to special monthly compensation based on the need for aid and attendance for purposes of accrued benefits and substitution is denied.




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


